Citation Nr: 0420257	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for myasthenia gravis. 

2.  Entitlement to service connection for heart disease to 
include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had approximately four months active service from 
January 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the RO in St Petersburg, Florida.  

The veteran testified before the undersigned at a Board 
videoconference hearing in April 2001.  A transcript of that 
hearing has been associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
July 2001.  In the July 2001 decision, the Board found new 
and material evidence to reopen the claim for service 
connection for heart disease to include hypertension, but 
remanded the case to the RO for additional development.  

The Board notes that in April 2001, the veteran submitted a 
notice of disagreement with the November 2000 rating decision 
that denied service connection for myasthenia gravis.  She 
perfected her appeal in August 2002 following the RO's 
issuance of a statement of the case in July 2002.  Therefore, 
this issue is also currently before the Board.  However, as 
discussed in detail below, the Board notes that there is a 
prior final decision of record that denied service connection 
for myasthenia gravis.  Therefore, the issue on appeal is 
properly phrased as above.    

The issues of service connection for heart disease to include 
hypertension and the reopened claim for service connection 
for myasthenia gravis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for myasthenia gravis in 
a July 1999 rating decision, which the veteran did not 
appeal. 

3.  Evidence received since the July 1999 rating decision is 
new, is neither cumulative nor redundant, and is so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The July 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim for service connection for myasthenia gravis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the issue on appeal addressed herein.  
Given the favorable disposition of the appeal, the Board 
emphasizes that any defect in notice or assistance required 
by the VCAA is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  As the claim underlying this appeal was received in 
July 2000, the amendments are not for application.  

Analysis

The veteran submitted a claim for service connection for 
myasthenia gravis in August 1998.  The RO denied that claim 
in a July 1999 rating decision.  It notified the veteran of 
that decision but she did not initiate a timely appeal.  
Therefore, the RO's decision of July 1999 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The Board notes that the RO's November 2000 rating decision 
did not address whether there was new and material evidence 
to reopen the claim, but simply addressed the claim on the 
merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim. 

Evidence of record at the time of the July 1999 rating 
decision consists of service medical records, service 
personnel records, and VA medical records.  In the July 199 
rating decision, the RO found no evidence of myasthenia 
gravis in service and no evidence of nexus between the 
disorder and service.  

The Board finds that evidence received since the July 1999 
rating decision is new and material.  38 C.F.R. § 3.156(a).  
Specifically, a June 2001 statement from L. Rivkin, M.D., 
offers the opinion that the veteran's myasthenia gravis had 
its onset in service.  This evidence is new, bears directly 
on the matter under consideration, and is so significant that 
it must be considered with all the evidence of record in 
order to fairly adjudicate the appeal. Id.  As new and 
material evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.  However, as discussed below, the Board 
finds that additional development is needed before proceeding 
to adjudicate the appeal on its merits.  To that end, a 
remand is required.      


ORDER

As new and material evidence has been received, the claim for 
service connection for myasthenia gravis is reopened.  To 
that extent, the appeal is allowed.  
REMAND

The RO has previously denied service connection for heart 
disease to include hypertension on the basis that the 
disorders existed prior to service and were not aggravated in 
service.  In addition, the RO denied service connection for 
myasthenia gravis because there was no evidence of the 
disease in service.  

Service medical records indicate that the veteran was found 
to have a heart murmur shortly after her enlistment.  Chest 
X-rays showed cardiomegaly with left ventricular predominant 
pattern.  Following additional evaluation, the veteran was 
diagnosed as having organic heart disease of unknown etiology 
and hypertension.  It was determined that the disorders 
existed prior to service.  The veteran was discharged for 
failure to meet procurement medical fitness standards.         

As discussed above, a June 2001 statement from Dr. Rivkin 
indicates his opinion that the veteran's myasthenia gravis 
had its onset in service.  He further states that it appeared 
that X-rays in service that were interpreted as showing 
cardiac enlargement actually showed enlarged thymus 
overlaying the cardiac silhouette.  The Board observes that 
this statement is relevant to the issue of service connection 
for myasthenia gravis as well as to the issue of service 
connection for heart disease.  As the statement shows, Dr. 
Rivkin is the thoracic surgeon who performed a thymectomy on 
the veteran in 1992.  Thus, it is likely that the veteran was 
routinely treated for her myasthenia gravis by another 
physician or physicians, i.e., an internist or neurologist.  
Any records from such treating physician would be most 
helpful in substantiating the veteran's claim.  The Board 
finds that it is necessary to attempt to obtain treatment 
records from Dr. Rivkin, as well as any other physician who 
treated the veteran for myasthenia gravis.  VA is required to 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  The duty 
to assist also includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:
1.  The RO should contact the veteran and 
ask her to provide the names, addresses, 
and dates of treatment for all VA and 
non-VA medical provider who treated her 
for myasthenia gravis at any time, to 
include L. Rivkin, M.D.  Upon receipt of 
the proper authorization, the RO should 
attempt to obtain records from all 
providers the veteran identifies.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



